859 F.2d 1395
Marvin BERNSTEIN, Plaintiff-Appellant,v.AETNA LIFE & CASUALTY, et al., Defendants-Appellees.
No. 86-2358.
United States Court of Appeals,Ninth Circuit.
Oct. 21, 1988.

Prior report:  843 F.2d 359.
Before FLETCHER, WIGGINS and NOONAN, Circuit Judges.

ORDER

1
The panel denies the petition for rehearing.  The full court has been advised of the suggestion for rehearing en banc.  No member of the court has requested a vote.  Accordingly, the suggestion is rejected.


2
The mandate shall issue forthwith.  Upon remand the district court at its option may stay further proceedings pending the outcome of any petition for review of Broomfield v. Lundell, et al.  (1 CA-CIV 9470, Court of Appeals of Arizona, Division One, decided August 9, 1988).  To the extent that any decision the Supreme Court of Arizona may issue inBroomfield interprets Arizona law contrary to this court's interpretation in this case, the district court is not bound by our interpretation.